 LOCAL UNION 469, PLUMBING INDUSTRY, ETC.39Local Union 469 of the United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada[Associated Plumbing,Heating andPiping Contractors of Arizona]andJoe Correa.Case No.28-CB-d75.October 22, 1964DECISION AND ORDEROn May 20, 1964, Trial Examiner Herman Marx issued his Decisionin the above-entitled proceeding, finding that the Respondent had notengaged in the alleged unfair labor practices and recommendingthat the complaint be dismissed in its entirety, as set forth in the at-tached Decision.Thereafter, the General Counsel filed exceptions tothe Decision and a supporting brief, and the Respondent filed cross-exceptions and a supporting and answering brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, includingthe exceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'[The Board dismissed the complaint.]iHowever,we do not adopt the Trial Examiner's finding that the Respondent Union re-ceived the requisite notice of Correa's 622 hours of employment by Twin Butte Contract-ing Company,so as to entitle Correa to be placed on the Union's preferential"A" hiringlist for unemnloyed workers rather than its "B"list.(The union contract required aminimum of 2,000 hours of employment for the previous 3 years for placement on the"A" list, which minimum Correa could satisfy with a total of 2,474 hours only if his622 hours of Twin Butte employment were included.)As found by the Trial Examiner,there is no affirmative evidence that Twin Butte actually notified the Union of Correa'semployment,which notice was required under the contract.Correa testified that when hewas hired a representative of Twin Butte said he would notify the Union, but neither thisrepresentative of Twin Butte nor any other was called to testify that this was actuallydone.Moreover,there is no testimony or other evidence that the administrator of thehealth and weltare fund established by the contract,which administrator customarily re-ceives copies of a report of hours worked,followed its customary practice of transmittingto the Union a copy of a report of hours worked by Correa for Twin Butte. To the con-trary, the union representative testified that the Union did not receive notice of Correa'sTwin Butte employment,and the Union's records kept in the regular course of businessdo not reflect such hours of employment.Thus, the only actual evidence in the recordis that such notice was not given. In such circumstances,and also in view of the TrialExaminer's own statement on the record near the close of the bearing,concurred in bythe General Counsel, that there could be no presumption of notice in such circumstances,the Trial Examiner improperly,and inconsistently to the prejudice of the Union, appliedsuch a presumption in his Decision to support his finding that the notice was actuallygiven.We find,therefore,that the General Counsel failed to prove that the Union re-ceived notice of Correa's 622 hours of employment by Twin Butte;thus that Correawas not entitled to be placed on the "A" hiring list rather than the "B" list ; andaccordingly that the Union did not discriminate against Correa by placing him on the"B" list rather than the "A" list.For these reasons we concur in the Trial Examiner'sultimate finding that the record does not establish by a preponderance of the evidencethat the Union caused or attempted to cause employers to discriminate against Correaby its "B" listing rather than"A" listing of Correa.149 NLRB No. 4. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEThe complaintallegesthat the Respondent, a labor organization named LocalUnion 469 of the United Association of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States and Canada (herein called theUnion), has violated Section 8(b) (2) of the National Labor Relations Act, asamended (29 U.S.C. 151at seq.,herein called the Act by causing and attemptingto cause employers subject to hiring provisions of a collective-bargaining agreementwith the Union not to hire one Joe Correa because he was not a member of theUnion, and because it had levied a fine against him; and that by such conduct theUnion has restrained and coerced employees in the exercise of rights guaranteedthem by Section 7 of the Act, thereby violating Section 8(b) (1) (A) of the statu$e.lThe Respondent has filed an answer which, in material substance, denies the com-mission of the unfair labor practices imputed to it in the complaint; and assertsthat, in any case, the complaint should be dismissed because Correa has "neverexhausted the grievance procedures available to him under the . . . agreement."Pursuant to notice duly served by the General Counsel of the National LaborRelations Board upon all other parties, a hearing has been held in this proceedingbefore Trial Examiner Herman Marx at Phoenix, Arizona.The General Counseland the Respondent appeared through respective counsel, and all parties wereafforded a full opportunity to be heard, examine and cross-examine witnesses, ad-duce evidence, file briefs, and submit oral argument. I have read and consideredthe respective briefs of the General Counsel and the Respondent filed with me sincethe close of the hearing.The Charging Party, Joe Correa, has not filed a brief.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONAssociated Plumbing, Heating and Piping Contractors of Arizona (herein calledthe Association) is a corporate organization of employers who are engaged in busi-nessinArizona as plumbing, heating and piping contractors.The Association'spurposes include the negotiation and execution of collective bargaining agreementswith labor organizations, on behalf of its members, and it has entered into suchcontractswith the Union, prescribing terms and conditions of employment, in-cluding the hiring provisions involved in this proceeding.As the members of theAssociation have manifested a desire to be bound in their bargaining relations withlabor organizations by joint, rather than individual, action, through the instrumental-ity of the Association, the latter and its principals constitute, and have been at allmaterial times, a single employer within the meaning of Section 2(2) of the Act;and it is thus appropriate to base the assertion of such jurisdiction on the interstateoperations of any of the Association's members?During the year immediately preceding the issuance of the complaint, at leastone such member, a corporate enterprise named J. H. Welsh & Son ContractingCompany, which maintains its principal place of business in Phoenix,Arizona,"purchased and received directly from points outside . .Arizona goods andservices whose value exceeded $50,000"; and "sold and distributed goods and serv-ices" valued in excess of $50,000 outside the said State.By reason of Welsh'sinterstate operations, described above, the Association and its bargaining principalsare, and have been at all times material to the issues,engaged in interstate com-merce within the meaning of Sections 2(6) and (7) of the Act.Accordingly, theBoard has jurisdiction of the subject matter of this proceeding.31The complaint was issued on September 28, 1963, and is based upon a charge filedwith the National Labor Relations Board by Joe Correa on July 24, 1963. Copies of thecomplaint and charge have been duly served upon the Respondent.LNorthern California Chapter,AssociatedGeneral Contractors,119 NLRB 1026, 1049;Local Union 49, Sheet Metal Workers Association,et at.,122 NLRB 1192,1201;Insula-tion Contractors of Southern California, Inc., et at.,110 NLRB 638, 639.8 The complaint alleges, and the answer admits, that Welsh is a member of the Asso-ciation.However, a stipulation at the hearing pertaining to the commerce facts, de-scribesWelshnot as a member of the Association but of an organization named"Plumb-ing and Air Conditioning Contractors Association" (presumably the organization describedin General Counsel's Exhibit No. 3 as "Plumbing and Air Conditioning Contractors ofArizona").Perhaps the Association has changed Its name, or has been succeeded by an-other organization, but if either is the case, the record does not establish it. In anyevent, the commerce facts In the stipulation combined with the admission regardingWelsh's membership in the association support the jurisdictional findings made. LOCAL UNION469,PLUMBING INDUSTRY, ETC.41II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Prefatory findingsThe Union represents and bargains for plumbers, steamfitters, welders, refrigera-tion fitters, and corporation fitters (pipefitters who work on municipal projects) innorthern and central Arizona; and it has collective-bargaining relations with ap-proximately 250 employers, some of whom are not members of the Association.On June 1, 1960, the Association, on behalf of its members, entered into a col-lective-bargaining contract with the Union (and another labor organization notinvolved here), prescribing for a 3-year periodendingMay 31, 1963, terms andconditions of employment of individuals employed by the Association's membersin "plumbing, heating, refrigeration and piping work . . . in Arizona." In all,approximately 250 employers became parties to the contract, some by force of theirmembership in the Association, others independently. (For convenience of ref-erence, the contract is described on occasion below as the 1960 Pipe Trades Agree-ment, and the employers as signatory contractors.)The hiring provisions mentioned in the complaint are contained in article II ofthe contract and schedule B appended to the agreement.To the extent materialhere article II provided:(B) 1. The Contractors (employers) shall requisition all employees who areto be employed in the bargaining unit from the local hiring hall of the Unionhaving area jurisdiction of the particular craft or skill involved.The Unionwill immediately dispatch such employees as have been requisitioned on anon-discriminatory basis in accordance with the dispatching rules attachedhereto as Schedule B and made a part thereof by reference.However, it isunderstood and agreed that all such dispatching and operation of any hiringhalls.shall be subject to.the following conditions:(a) Selection of applicants for referral to jobs shall be on a non-discrimina-tory basis and shall not be based on or in any way affected by Union mem-bership . . . or any other aspect of Union membership, policies or require-ments.*******(d) So long as the employee hired by a contractor is at the moment ofemployment a former employee, the contractor may employ that employeedirectly upon advising the hiring hall by telephone that he is doing so and bysending a written confirmation note to the hiring hall.As amended in 1961, schedule B of the contract divided job referrals from theUnion's hiring hall into threecategories,and provided in section 3 that registrantsbe dispatched by category in the following order of preference:(a)Workmen whose names are entered on the list, and who have been laidpff or terminated in the State of Arizona by a Contractor covered by this Agree-ment who now desires to re-employ thesame persons,provided that such work-men are thenavailable for employment.It isunderstood and agreed that thework covered by thisagreementinvolves skilled trades and that any particularContractor covered by the Agreement should have, without any restraint what-soever, the right to employ presons previously employed by him and reliedupon by him when such persons are available and desire to be employed.(b)When no person previously employed by the employer has been requestedby him or is available, workmen whosenames areentered on the list and whohave been employed by contractors covered by this Agreement in the State ofArizona for a total of at least two thousand hours in the three years immediatelypreceding their inclusion on this list.(c)Whenno men areavailable under the two preceding categories, all otherworkmen whosenames areentered on the list and who are available for employ-ment.The right to be on thelist shall,however, be conditioned by the qualifica-tion provisionscontained in these rules.In addition,schedule B imposedupon the "dispatcher" at the hiring hall the re-sponsibilityfor initialdetermination of the category in which to list a job registrant, andprovided machinery for review and settlement of grievancesarisingfrom their listing. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe grievance procedure required that a dissatisfied registrant file a written requestfor review with the "dispatching office," which was then obligated to refer the matterto the "Area Joint Labor-Management Committee," a body consisting of an equalnumber of union and management representatives, established under Article VI ofthe 1960 Piping Trades Agreement for the determination of "matters.which mayarise from the interpretation, application or operation" of the contract.Upon reviewof a registrant's grievance under the terms of schedule B, the committee's determina-tion was "conclusive," but in the event the body was "unable to come to a decision,"the registrant was entitled to request arbitration by an arbiter "mutually agreed uponby the registrant and the Union," or, in the event of inability to agree upon a choice,one selected by them "pursuant to the rules of the Federal Mediation Service."Upon its expiration, the contract was succeeded by another (General Counsel'sExhibit No. 3; herein called the 1963 Pipe Trades Agreement), dated June 1, 1963,which is now in effect.The hiring provisions of the current agreement differ some-what from those of its predecessor, but the only difference that need be noted here isthat those entitled, under the former contract, to priority of dispatch because theyworked 2,000 hours within the 3-year period preceding registration must now work2,500 hours during such a period to qualify for the priority under the present agree-ment.The provisions for review and arbitration of referral gievances are in materialrespects the same as in the prior contract.4The Union operates a hiring hall in Phoenix, Arizona, for the registration and dis-patch of employment applicants under its contractual arrangements with employers.and has maintained the facility at all times material to the issues.A job applicantregisters by notifying the Union at the hiring hall of his availability, and may do so inpersonor bymail or telephone.Uponsuch notification,theUnion records theregistrant's name in a book, and thereafter periodically prepares and posts at thehall lists of the registrants, grouping them in either an "A" or a "B" classification inthe order of registration.The "A" group consists of those entitled to priority of dis-patch because they have worked the requisite number of hours in the 3-year periodpreceding registration.The other registrants are placed in the "B" group.Exceptfor registrants requested by an employer by name, as permitted by contract, theUnion's dispatch procedure requires that registrants be dispatched in their occupationalcategory according to group priority in the order in which they are listed from the topof the roster for their group.They are customarily informed of dispatch by telephoneor messenger if they are not at the hall when their turn comes.To determine whether a registrant belongs on the"A" list,the Union customarilydepends upon a monthly report of hours worked, prepared by each signatory contrac-tor for each employee subject to the contract,and sent,in several copies, to adesignated bank by the employer together with his payment to a health and welfarefund established under the collective-bargaining agreement.The bank,under cus-tomary procedure,sends copies of the report to an agency that administers the fund,and the administrator,in turn,sends a copy to the Union, which posts the hoursfor the given employee in a folder maintained for his employer.To compute the num-ber of hours for the employee,the Union refers to a record maintained for him, show-ing the names of the signatory contractors for whom he has worked, and then derivesthe hours from the folders of the employers involved.Joe Correa has been a corporation fitter for some 20 years,and became a memberof the Union in 1954. In September 1960 he was charged by a representative of theorganizationwithan infraction of the constitutionof theinternationallabor bodyof which the Union is a local affiliate, with the result that the latter fined him $1,000in the following month or shortly thereafter.The action was sustained in or aboutFebruary 1961 by the Union's parent body. Correa has never paid the fine. So long,as it is unpaid,he is ineligible to pay dues under the Union's regulations,and by forceof these, he was automatically expelled from membership in February 1962, pur-portedly for nonpayment of dues.Actually, however, as he was ineligible to pay dueswhile the fine remained unpaid,his expulsion resulted from his failure to pay thefine.Abouta month or so after the filing of the charges against him.Correa becameunemployed,and, according to his testimony,in or about the beginning of November1960, he registered at the hiring hall by reporting his unemployment to a member ofthe Union's staff at the dispatcher's window in the hall.However, his name does not'As noted earlier (footnote 3), the name of the organization of employers which is aparty to the current agreement (General Counsel's Exhibit No. 3) differs from that ofthe Association, but the record does not explain the varianceNeither that, nor anyother, difference between the two contracts materially affects theissues. LOCAL UNION 469, PLUMBING INDUSTRY, ETC.43appear on more than a dozen of the Union's lists,purporting to be all those for theperiod between October 24, 1960, and April 11, 1961, produced by the Union at thehearing pursuant to subpena.Notwithstanding the records, there is good reason to believe that Correa registeredas he claims.For one thing, on November 10, 1960, the Union certified to theArizona unemployment compensation authorities, on an official form provided by theState, that Correa "is registered for work, and is seeking work as required by this localunion."For another matter Correa's name is fourth (fifth, according to some of thetestimony) on lists dated April 18 and May 10, 1961, appearing, significantly, ahead ofregistrants listed in earlier rosters.There is some indication in the record thatCorrea wrote a letter (not produced at the hearing) about April 11, 1961, requestingregistration.But on that date, he also filed a charge with the Board, served onApril 13, alleging an unlawful refusal by the Union to refer him to a job with aspecified signatoi y contractor.5The Union, which should have special knowledge of its own records, leaves one inthe dark as to the reason for the particular position of Correa's name on the April 18and May 10 lists. The organization's business manager, Ray Sanders, testified thathe is unable to explain the matter, doing no more than to suggest that Correa's posi-tion "could have been a (secretarial) typographical error."But no secretary wascalled, nor other evidence produced, to support what is at best a speculation.Noris an explanation to be found in a claim by Sanders to the effect that the Union dropsthe name of a registrant when it learns that he has employment of any kind, whetherat his trade or otherwise. (Correa was employed during a period beginning inDecember 1960 and ending in April 1961 at an occupation over which the Union doesnot assert jurisdiction, securing the job through a laborers' local.)One need notpause here to consider the plausibility of this testimony, which is at least open todoubt, for the fact is that the alleged practice is not offered as an explanation for theomission of Correa's name from the lists preceding that of April 18 .6Particularly in the absence of any explanation by the Union, Correa's relativeposition on the April 18 and May 10 lists and the Union's certification of Novem-ber 10, 1960, to the State unemployment compensation authorities give strong supportto his claim to the effect that he registered at the hiring hall about the early part ofNovember 1960, and I credit his testimony in that regard.Moreover, bearing in mindthat the list of April 18 was the very next one prepared after April 13, the date thecharge was served upon the Union, and taking into account its failure to explain hisrelative position on the list, and that it did not produce the book in which it custom-arily enters the names of registrants, it is fair to conclude,and Ifind, that its failure tolistCorrea over a period of months prior to April 18 was no mere oversight or in-advertence, and that the charge was responsible (perhaps together with the letter hewrote) for hisinclusionin the April18 list,and for his relative position on it.InMay 1961, Correa obtained employment as a pipefitter with a signatory con-tractor named 'Irvin Butte Contracting Company, securing the job through his ownefforts.He had previously worked for the company.At the time he was hired, hediscussed the necessity for a referral from the Union with one of the "owners" ofTwin Butte, Harold Gustafson, who told him that no referral was necessary becauseCorrea had previously worked for the company, and that he, Gustafson, would notifythe Union of Correa's employment.Gustafson disposed of his interest in Twin ButteR There are referencesin Sanders'testimony to a settlement agreement resulting from thechargeThe agreement was excluded at thehearing, and nofindingsherein arebased on it.U A number of witnesses who havebeen membersof the Union, and have used its hiringhall, for a considerable number of years gavecredibletestimony from which it is evidentthat they never heard of a practice of droppingthe name ofa registrant when he securessome employment outside the contractual hiring provisions involved here. In any case,the material issues require no determination whether it is plausible that the Union wouldmaintain a practice that could have the effect of keeping registrants totally jobless as acondition of maintaining their availability for dispatch from the hiring hall to a job intheir trade7 Correa gave testimony to the effect that he saw his name on a number of the lists be-tween the time of his registration and the latter part of January 1961. The lists pro-duced do not bear out this claim, but, on the other hand, it is evident, for reasons statedabove, that the lists do not reliably reflect Correa's registration.Sanders' unsupportedspeculation that Correa's position on the lists of April 18 and May 10 "could have been atypographical error" of itself suggests that the lists are not as reliable as they should be.As Correa's testimony regarding the lists does not alter the ultimate conclusions reachedbelow, I deem it unnecessary to make any findings in the premises. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot long thereafter.He was-not called as a witness, and there 'is no affirmative show-ing that either he or any'other representative of Twin Butte ever informed the Unionof Correa's employment.Correa worked for Twin Butte under its new management until the firm ceasedoperations in October 1961, although the records of the health and welfare fundadministrator show August 1961-as his last month of employment by Twin Butte.8According to these records, Twin Butte reported a total of 622 hours of work forCorrea for a 4-month period through August 1961. There is no evidence that thefund administrator followed its customary practice of transmitting to the Union a copyof a report of hours worked by Correa for Twin Butte.At the hearing, the Unionproduced, and the evidence includes, a card maintained by it, purportedly listing thenames of signatory contractors for whom Correa has worked, and the, periods ofemployment.His employment by Twin Butte in 1961 is not reflected on the cards.On December 14, 1961, Correa wrote a letter to the Union requesting that he beplaced on the "out-of-work list." 9His name was placed on the next list which isdated December 19, 1961, and appears as the last of five corporation fitters listed.It also appears in the next eight lists, moving up to first place in his classification in alist dated February 15, 1962, and remaining there on four more successive lists endingwith one dated March 27, 1962.His name does not appear in the next list, which isdated April 14, 1962.He was not dispatched from any of the, nine lists, althoughthere was a total of some 15 referrals from about half of the lists of men in his clas-sification junior to him in registration.In June 1962, he entered the employ of a signatory contractor named "Roy Suiter,"for whom he had worked previously. Suiter notified the Union of the employment,and made the requisite reports of the number of hours worked by Correa. The Union'srecords reflect these reports.Correa worked for Suiter until November 1962.He secured employment from another signatory contractor, Tucson Concete Pipe,in January 1963, through his own efforts. It does not appear that he had previouslyworked for the enterprise.He held the job until the latter part of the followingmonth, working a total of 128 hours in the employment. The Union has a recordof these hours, receiving the information, as it is reasonable to infer, from health andwelfare contribution reports submitted -by the employer.On May 3, 1963, Correa wrote a letter to the Union, requesting registration 'on the"unemployed list."As' of that date, in the preceding 3 years, Correa had worked2,474 hours in employment subject to the 1960 Pipe Trades Agreement; if oneincludes the 622,hours he, worked for Twin Butte and the 128 hours of employment ,byTucson Concrete Pipe.Sanders testified,- in substance, that 'after receipt of the letter, he referred toCorrea 's'"employment-record card" (which, as noted earlier, does not list his job withTwin Butte in 1961) ; computed the hours worked by Correa for those listed, includingTucson Concrete Pipe, 'at 1,855; and concluded that because Correa' did not havethe requisite minimum-of 2,000 hours for'an "A" listing, he should be placed on, the"B".list.Actually, Correa's,card does not list the Tucson'Conctete Pipe employment,and it is thus obvious-that Sanders'must,have'de'rived-his knowledge of that employ-,ment from some other source.''" '-'-name had been entered on the "B" list in the order-of registration, and that he wouldbe referred to employment "only if and when a requisition for a pipefitter is placedwith this Local and you are then eligible under the prevailing Hiring Hall agreementand uniform practices to be referred. ''Following the filing of the charge in'this proceeding on July 24, 1963,-Sandermade inquiry of the health and welfare fund administrator as'to the number ofCorrea's working hours reflected in the-fund records, and the upshot was that theadministrator sent a letter to the Union, dated August 26, '1963, listing Correa's° Correa testified that h'e worked for Twin Butte until the latter part of November. Oneof the purchasers of Gustafson's interest testified that the firm ceased operations between,October 16 and 18, 1961. The relevant finding is based on the purchaser's testimony ashis recollection in the' premises'appeared to me to be firmer' than Correa's.There is someindication that Twin Butte was in straitened financial circumstances, and that meyaccount for the fact that the fund administrator's' records show no reportof hoursworked by Correa for Twin Butte after August 1961° Correa testified that he registered orally at the hiring hall in November, and that hecould not recall requesting registration by mail.There is credible evidence that he wrotea letter to the effect set forth above, and that it is not available because it has beeninadvertently lost or mislaid; and I am satisfied that he sought registration by letter,dated December 14, 1961.The decisional results here are the same whether heregisteredby thatmeans ororally in the preceding month. LOCAL UNION 469, PLUMBING INDUSTRY, ETC.45jobs, and the hours worked in each, including the time in the Twin Butte and TucsonConcrete Pipe employments, as given to the fund agency during the relevant 3-yearperiod; and reporting a total of 2,474 hours.Corera has not been referred to any job from the hiring hall since his last registra-tion, nor, in fact, has he ever been dispatched from the hall as a result of any of hisregistrations beginning with the one in November 1960.He has not pursued the relevant review and arbitration procedures prescribed bythe 1960 Pipe Trades Agreement or by its successor.B.Discussion of the issues; concluding findingsThe ultimate issues here are (1) whether Correa had the requisite number of hoursto qualify for the "A" list on May 6, 1963, when the Union placed him in the "B"group; and (2) if he was thus qualified, whether the Union assigned him to the "B"list rather than to the preferential "A" roster because he had not paid his fine or lackedmembership in the Union. If both these questions are answered in the affirmative, theUnion's action was unlawful, for in administering the contractual registration andreferral provisions it acts not only for itself but as agent of the signatory contractors,and thus if it discriminates for the reasons alleged by the General Counsel, it unlaw-fully causes such discrimination by the signatory contractors.loThe Union, nevertheless, takes the position that apart from the merits of the is-sues, the Board should dismiss or "abate" the complaint because Correa has failedto avail himself of the contractual review and arbitration procedures to seek cor-rection of any impropriety in his listing.This contention, it may be assumed, isan appeal to the Board's discretion, and not a denial of its authority, for Section10(a) of the Act provides that the agency's power to prevent unfair labor practices"shall not be affected by any othermeansof adjustment or prevention that hasbeen or may be established by agreement, law, or otherwise."No doubt, public policy favors the voluntary adjustment of disputes arising overthe application or interpretation of collective-bargaining agreements," but it is alsonational policy, and the Board's duty under the Act, to prevent and suitably remedyunfair labor practices.The Board has sought to strike a balance between thesetwo national goals in various types of cases in which arbitration has taken place,adopting a policy of deference to arbitral results when "the (arbitration) proceed-ings appear to have been fair and regular, all parties had agreed to be bound,and the decision of the arbitrationpanel isnot clearly repugnant to the purposesand policies of the Act"(SpielbergManufacturling Company,112 NLRB 1080).But what the Respondent seeks here goes much beyond theSpielbergdoctrine,requesting not mere deference to anexistingarbitration award, binding, by prioragreement,upon "all parties,"but that the Board,as an expression of "nationalpolicy," close its doors to Correa, whatever his wishes, at least until he has traveledthe route, in search of redress, prescribed for him in the contract between the Unionand the signatory contractors.I find no warrant in the cases for such a course, and, on the contrary, see a num-ber of reasons that argue persuasively against it.One that readily comes to mindis that findings of job discrimination, as experience tells us, often turn an extensivepretrial investigation, subtle evaluations of motive, and skilled resolution of con-flicting testimony.It is an interesting commentary on the Respondent's positionthat in this very case it evidenced reluctance to produce pertinent documentaryevidence (the "out-of-work" lists), doing so only after denial of a petition by it torevoke a subpena requiring production of the material.One may assume that theRespondent sincerely believed that its petition rested on sound legal grounds (itsposition was erroneous, in my judgment), but that does not alter the fact that it mani-fested reluctance to produce the documents.One is led to wonder how Correa wouldgo about overcoming such reluctance, without the aid of compulsory process, in seek-ing review of this grievance in the manner the Respondent would prescribe for him.Be that as it may, it would be an absurdity in various types of cases to expectthe average worker to have the resources, whether investigative or financial, sooften necessary to unearth unlawful discriminatory motives, and, obviously, thelack of such facilities can operate to defeat arbitral justice, no matter how skilledthe arbiter.Thus one may reasonably believe that to require job seekers victimizedby hiring-hall discrimination to exhaust applicable review and arbitration procedures10N.L R.B. v. Waterfront Employers of Washington,et al.,211F. 2d 946, 953-954(C.A.9) ; 3forrison-Knudsen Company, Inc. v. N.L.R.B.,275 F. 2d 914, 917 (C.A. 2),cert. denied, 366 U.S. 90911 See 29 U.S.C See 173(d) ; e g.,UnitedSteelworkersof America v. WarriorctGulfNavigation Co.,363 U.S. 574. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDbefore turning to the Board's processes for redress would in some instances givethem nothing more than delay, to that extent aggravating any injustice already donethem-delay that could also lead them and the public interest to the dead end ofunavailablewitnesses, or other vanished or weakened memory.Moreover, job discrimination strikes at the very heart of rights guaranteed em-ployees by the Act,12 and thus, particularly bearing in mind that hiring halls are atthe nerve center of the hiring process in large sectors of American industry (build-ing construction, for example), it is important to the public interest that findingsof unlawful hiring-hall discrimination be harnessed to suitable cease and desistorders restraining such misconduct in the future.That, of course, is the role of theBoard and of judicial enforcement of its orders.From what has been said it is evident that the policy the Respondent urges uponthe Board is at best of dubious worth, without regard to the particular grievanceand arbitration provisions involved here, but one may put aside the general policyconsiderations I have canvassed, and the contract language itself provides reasonenough to reject the Respondent's position.The point of the matter is that the con-tractual procedures fall shortof assuringa fair determination of claims such as thatof Correa.To besure,a dissatisfied job registrant is given a hand in the choiceof an arbitrator, but his claim, whatever his wishes, may not even reach the pointof arbitration, for under the procedure a unanimous determination by the AreaJoint Labor-Management Committee, which consists solely of representatives oftheUnion and the signatory employers, is "conclusive."As the claim inevitablyimputes misconduct to the contracting parties (employers, at least indirectly, sincetheUnion acts for the signatory employers in administering the hiring hall pro-visions) the review provisions could obviously have the effect of placing the em-ployee at the mercy of agents of parties that have a community of interests andare charged, either directly or indirectly, with the misconduct.To say this isnot to impugn the integrity of those who may serve on the review body, but only tomake the point that its membership neither includes a representative of the claim-ant's choice nor any person who can be regarded as truly disinterested; that thereview machinery thus lacks adequate safeguards to assure a fair determination ofclaims of unlawful application of the hiring provisions; and that that deficiency ofitselfwarrants rejection of the Respondent's thesis that Correa be denied accessto the Board'sprocessesat least untilhe runsthe course the Respondent wouldlay out for him.13Turning to the merits of the case, at their threshold, one meets the questionwhether Correahad the requisite minimum of2,000 hours of employment as ofMay 6, 1963, to make him eligible for the "A" list under Section 3(b) of Sched-ule B of the 1960PipeTrades Agreement, as amended. Sanders admittedly in-cluded the 128 hours Correa worked for Tucson Concrete Pipe in determiningCorrea's listingstatus and,in its brief, the Respondent makes no point that hisdirect employment by that concern violated the contract. In any case, the resolu-tion of thequestion hinges on a decisionwhether the 622 hours Correa workedfor TwinButte shouldbe counted.14I am of theopinion that that time shouldbe included, notwithstandingthe absenceof any affirmative evidence that TwinButte actually notified the Union of the employment, and-that article II of thecontract provided that "the operation of hiring halls . . . shall be subject to, andshall be governed by" the condition,among others,that a signatory employer maydirectly hire a former employee "upon advisingthe hiring hall by telephone thathe isdoing so and by sending a written confirmationnote to the hiring hall."Nodoubt, as the Unionpointsout, these notification provisions are important to helpit police compliance with its contracts, but the nub of the matter is that Twin Buttehad a right to employ Correa directlyas a formeremployee, and that the recordwarrantsan inferencethat therequisite notices were given."The modern tendencyof thecourts . . . is to favor a presumption that a per-son has performed a duty enjoinedupon him by law or by private contract,unless'E g.,N.L.R.D. v. Entwistle Mfg.Co., 120 F.2d 532(CA. 4).18 SeeLummnsCo , 142 NLRB 517;Roadway Express,Inc.,145 NLRB 513.14 In procuring the Tucson Concrete Pipe job, Correa presented a paper to his em-ployer indicating that he had been referred for employment by an organization named"Independent Associated Plumbers and Fitters."There is no such organization, and,according to Correa, he used that device because he "couldn't procure a referral fromLocal 469."As the inclusionor exclusionof the 128 hours does not affect the resultsin this proceeding, I deem it unnecessary to decide whether Correa's direct employmentby Tucson Concrete Pipe violated the 1960 Pipe TradesAgreement. LOCAL UNION469,PLUMBING INDUSTRY, ETC.47the contrary appears" (20 Am. Jur.,Evidence,Sec. 227).The use of the presump-tion is particularly appropriate here, itseemsto me, because of the Union's specialknowledge whether it received the required notification from Twin Butte.Applying the presumption, as I do, the burden is upon the Respondent to go tor-ward with evidence that Twin Butte did not in fact comply with its contractualobligation." Examining what there is of pertinence to the matter in the record, 1 amunable to escape the impression that the Union steps gingerly around the subject.Its staff consists of six individuals, including Sanders and two business agents who"police the territory" or, in other words, visit projects where men like Correa workto check for compliance with contracts by signatory employers such as Twin Butte;yet of the staff of six, the Union called only Sanders as a witness.His testimonyon the subject of his knowledge of Correa's Twin Butte employment reflects somenoteworthyomissions.Interestingly enough, it includes no express denial that hewas aware of the employmentpriorto the "B" listing in May 1963, although theRespondent went tosome painstomake the point, through Sanders, that Correa,who had no obligation in the premises, never informed Sanders of the job.is Thecriticalquestion of Sanders' knowledge appears during the Respondent's case insomewhat tangential fashion.He was asked why he has not changed Correa's listingsince discovery of the Twin Butte employment, and he replied,because aftersearching the records for a referal slip or a requst slip.I find that there was nevera request or never a referral issued and in my . . . opinion he is not entitled to creditfor those hours."This, obviously, supplies no answer to the question whether TwinButter informed him or another staff member by telephone of Correa's employment,as required by article II of the contract.Moreover, whether the Union issued "areferral slip" or Twin Butte sent a "request slip" is quite beside the point, for the com-pany, having previously employed Correa, had a right, under the contract, to hire himdirectly, without either a "referral" by the Union or the submission of a "request" forCorrea.The question to keep in view is whether Twin Butte made the requisitetelephone call andsentthe required "written confirmation note," and on that importantissue, theUnion's case is silent, except that Correa's employment history cardcontains no entry of the Twin Butte job.That, plainly, is insufficient to meet thepresumption, for the omission could be the result of neglect to post information fromTwin Butte to the card. Significantly, in that regard, Sanders knew enough aboutthe Tucson Concrete Pipe employment, without the card, to refer to that company'sfund reports in the course of computing Correa's hours. I make no point that hederived this knowledge from any notice sent by the contractor to the Union in con-formity with the contract; but, rather, that the card is something less than a reliableguide to the Union's knowledge of Correa's jobs. In short, the mere absence of anotation of the Twin Butte employment on the card does not suffice to negate thepresumption.Thus, with the presumption, the record warrants an inference, and I find, thatTwin Butte notifiedthe hiringhall of Correa's employment in 1961 as required by thecontract; that he is entitled to include the hours he worked for Twin Butte for thepurposesof determininghis eligibility for the "A" list; and that as of May 6, 1963,when he was notified ofhis listing on the "B" roster, he had worked more than 2,000hours within the preceding 3 years in employment subject to, and permissible under,the 1960 Pipe Trades Agreement, and was therefore entitled to an "A" listing. ° -There remains the ultimate question whether Sanders assigned the "B" listing toCorrea for discriminatory ends.The history of Correa's experience with the hiringhall points to a discriminatory attitude by the Union toward him.As previouslyindicated, there is good reason to believe that his name was deliberately omittedfrom "out-of-work" lists at the hall for a period of some months not long after hewas fined.In addition,it isa suspicious circumstance to say the least, that therewere some 15 referrals of corporation fitters with listings junior to Correa's over aperiod of some months following his registration in December 1961. It may be, ofcourse, that the fitters involved had previously worked for the employers to whomthey were dispatched, and were requested by name, and that thus their dispatch wasin order, but it is noteworthy that the Union, which obviously has special knowledgeof the circumstances of their referral, presented no probative evidence explainingthe preferential dispatches.There is also ground forsuspicion,at least, in the factthat although Correa has been registered at the hall for substantial periods since the15 Obviously, the requirement that the Respondent meet the presumption does not havethe effect of relieving the General Counsel of the burden of proving the material allega-tions ofthe complaint.16Under cross-examination,Sanders testified that the first time the employment wascalled to his attention during the summer of 1963 was "around the 25th or 26th ofAugust."This is not a denial he was aware of the matter prior to the summer. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDimposition of the fine, as of the time of the hearing 3 years later, he had not received somuch as one referral from such registration.17Moreover,as indicated previously,Sanders, contrary to his testimony, did not secure the name of Tucson Concrete Pipefrom Coirea's employment history card, and this casts a large shadow of doubtover the credibility of his claim that he relied on the card as a guide to the employers'fund reports needed for computation of Correa's hours.There may be an innocentexplanation for this deficiency in Sanders' testimony, but if there is, the Respondenthas not offered it.However, these factors are not enough to make the General Counsel's case, for theyleave unanswered the central question whether Sanders, who made the decision toplace Correa on the "B" list, did so with knowledge that he was entitled to an "A"listing.On that score, the fact that the record warrants an inference that TwinButte fulfilled its contractual obligation to notify the Union of Correa's employmentin 1961 does not inevitably establish a probability that some 2 years later Sandershad personal conscious knowledge of the employment.Although I have some res-ervation about the reliability of the employment history card as a guide to theUnion's knowledge of Correa's jobs, and that Sanders has been wholly candid on thesubject of his knowledge of Correa's employment by Twin Butte and the steps he tookto compute Cornea's hours, it is a fact that the card does not list the Twin Buttejob, and that the authenticity of the card as a record kept in the regular course ofbusiness is not challenged.Taking these matters into account, it is at least as consistent with the evidence tobelieve that Sanders was genuinely led by the absence of any notation of the TwinButte job on the card to omit any reference to that company's fund reports in comput-ing Correa's hours as it is to conclude tha he had knowledge of the employment, and,possessing it, deliberately ignored the reports.To find such knowledge on the recordmade would be as much as to permit suspicion to write the decision here, and this,needless to say, is a course forbidden the factfinder, whatever his moral convictionsmay be. In short, the record is insufficient to support a finding that Sanders had anunlawful motivation in placing Correa on the"B" list.Nor is there sufficient basis for a conclusion that his continued"B" listing afterthe fund administrator's report of August 26,1963,was unlawful.By that time, the1963 Pipe Trades Agreement,with its requirement of 2,500 hours to qualify for the"A" list,had gone into effect,and the administrator's report shows that Correa had2,474 hours, including those he worked for Tucson Concrete Pipe. It may be thathe would have achieved the requisite minimum had he been properly listed betweenhis registration in November 1960 and April 18,1961,or that he was denied a suffi-cient number of hours by improperly preferential dispatches of his juniors whilehe was registered during the early months of 1962,but such a conclusion would bespeculative,since it is not established that there was any work available for him duringthe first period mentioned or that the preferential dispatches were not in accordancewith contract priorities,albeit one may suspect that the preferences were improper.Summarizing the matter, the record does not establish by evidence of preponderantweight that the Union has caused or attempted to cause employers to discriminateagainst Correa, and I shall thus recommend dismissal of the complaint.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact,and upon the entire record in thisproceeding,I make the following conclusions of law:1.The Union is, and has been at all times material to this proceeding,a labororganization within the meaning of Section 2(5) of the Act.2. The Association and its members are, and have been at all times material to thisproceeding,an employer within the meaning of Section2(2) of the Act.3.Each of the signatory contractors named in the findings above is, and has beenat all times material to this proceeding,an employer within the meaning of Sec-tion2(2) of the Act.4.The record does not establish that the Respondent has engaged in the unfair laborpractices imputed to it in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and theentire record in this proceeding,it is recommended that the Board enter an order dis-missing the complaint.17 Correa's employment history card at the hiring hall shows that he held a substantialnumber of jobs over a period of some years prior to the fine. It is not established, how.ever, that lie secured these jobs through the hall.